DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
An amendment filed on 19 October 2021 is acknowledged. Claims 1, 19, and 20 are amended. Claims 1-11, 13-21, and 24-29 are pending; claims 13-18 are withdrawn; and claims 1-11, 19-21, and 24-29 are presented for examination on the merits. 
Applicant's attention is drawn to kerning problems in claims 1 and 19.  Regarding claim 1, line 24, the kerning does not clearly distinguish "collection" and "modules" as being separate words. Regarding claim 19, line 8, the kerning does not clearly distinguish "is" and "configured" as being separate words.
In response to the amendment filed on 19 October 2021, the objection to the drawings is maintained; the rejections under 35 USC 112, first paragraph are partially withdrawn; and the rejections under 35 USC 112, second paragraph are withdrawn---. Claim interpretation under 35 USC 112, sixth paragraph is maintained. 

Drawings
The earlier amendment to the drawings filed on 12 June 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: non-original Figure 22.
The subject matter of non-original Fig. 22 is new matter. The closest support in the original disclosure is found in paragraphs [0158]-[0159] of published application (reproduced in the rejections under 35 USC 112, first paragraph).
The term "system" has not been given a special definition by the specification. The use of the term "system" in the above passage is most reasonably interpreted to be a shorthand for "monitoring system" as it is used throughout the original disclosure, such as in original claim 1, 
The specification does not define any structure for (or at) the "central monitoring station," such as a computer, and the ordinary and customary meaning of a "station" is a place or a position (i.e., a location). The monitoring station is not illustrated in the original figures, and there are only two mentions of "monitoring station" in the specification ([0158] and [0159] of published application). A system being configured to transmit data to a location does not imply that the location has any particular structure. Furthermore, paragraph [0158] teaches that "the system relays the results of its analysis to a central monitoring station and the periodicity of sampling may be manually adjusted," which does not imply that the central monitoring station is a computer.
Regarding paragraph [0159], the passage that "the [monitoring] system may be locally operated via a computer directly attached to the system and/or may be operated remotely e.g., at a base location that can interface with a plurality of monitoring systems positioned within an air/fluid network" provides sufficient written description support in Fig. 22 for the two monitoring systems. However, this passage does not provide support for the illustrated direct interfacing of two monitoring systems to a separate, additional computer. The specification teaches that the "base location" is interfaced with the plurality of monitoring systems, not a computer, as illustrated in Fig. 22. A location is not structure, and a location is not a computer.
The only other mention of plural monitoring systems in the original disclosure is found in the embodiment of paragraphs [0121]-[0122] (reproduced in the rejections under 35 USC 112, first paragraph). The description in this embodiment of individual monitoring systems in a network as being autonomous (i.e., independent) teaches away from the direct interfacing of two monitoring systems to a separate, additional computer that is illustrated in Fig. 22. The disclosed "network of autonomous monitoring systems" provides support for plural monitoring systems directly linked to each other, which is not illustrated in Fig. 22.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-11, 19-21, and 24-29 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

(I)	Non-original independent claims 1 and 19 recite a system comprising at least two monitoring systems and a second computer, wherein each monitoring system of said at least two monitoring systems comprises a plurality of sample collection modules fluidically connected to a detection module and a first computer.
The recited "second computer" is new matter. The closest support in the original disclosure is found in paragraphs [0158]-[0159] of published application (emphasis added):

[0158] In one embodiment, the monitoring system is designed for unattended sample collection from samples sources (such as air, water, industrial samples, food samples, etc.) and periodic testing of collected samples for target analytes. The system may be programmed to automatically test a sample on a periodic basis, e.g., once a day, several times a day, once an hour, or about every one to five minutes, and the periodicity may be altered, automatically or manually, in the event of a positive result. For example, if the system is programmed to automatically test a sample once a day and during one such analysis, an analyte is observed outside the expected level (e.g., a harmful biological agent is detected), the system automatically increases the periodicity of sampling to once an hour, e.g., until the concentration of that agent decreases to normal levels for a minimum period of time. The system may also perform automatic retests in the event of a positive result and/or to archive positive samples for additional testing. Additionally or alternatively, the system relays the results of its analysis to a central monitoring station and the periodicity of sampling may be manually adjusted. Moreover, the system may also adjust the number of agents tested in response to a positive result. For example, the system may be equipped to detect any of a plurality of different agents (e.g., up to one hundred, preferably up to 50, and more preferably up to 25) but the full complement of agents are not routinely assayed unless a positive result is detected. Instead, the more prevalent agents in the array are assayed by the system unless and until a positive result is 

[0159] The system may be equipped with remote management and data transmission capabilities through wireless networking over a cellular network or Ethernet connection to a central monitoring station. Moreover, the system may include a GPS (global positioning system) unit to identify the location of the system in an air/fluidic network. Still further, the system may be locally operated via a computer directly attached to the system and/or it may be operated remotely, e.g., at a base location that can interface with a plurality of monitoring systems positioned within an air/fluid network to aggregate data and provide remote monitoring/maintenance information. 

The term "system" has not been given a special definition by the specification. The use of the term "system" in the above passage is most reasonably interpreted to be a shorthand for "monitoring system" as it is used throughout the original disclosure, such as in original claim 1, which recites a monitoring system comprising a plurality of sample collection modules fluidically connected to a detection module. 
The specification does not define any structure for (or at) the "central monitoring station," such as a computer, and the ordinary and customary meaning of a "station" is a place or a position (i.e., a location). The monitoring station is not illustrated in the figures, and there are only two mentions of "monitoring station" in the specification ([0158] and [0159] of published application). A system being configured to transmit data to a location does not imply that the location has any particular structure. Furthermore, paragraph [0158] teaches that "the system relays the results of its analysis to a central monitoring station and the periodicity of sampling may be manually adjusted," which does not imply that the central monitoring station is a computer.
Regarding paragraph [0159], the passage that "it [the system] may be operated remotely…at a base location that can interface with a plurality of monitoring systems positioned within an air/fluid network" provides sufficient written description support for the claimed "at least two monitoring systems." This paragraph also supports the limitation that "said at least two monitoring systems are each configured for remote management and data transmission through connecting over a network," absent the limitation "to the second computer."

The teaching of the specification is that the base location "can interface with a plurality of monitoring systems" is confusing and indefinite, given that a location does not have structure and therefore cannot interface. This passage is the only use of the term "base location" in the original disclosure. This confusing attribution of structure to the base location does not provide written support for a second computer, let alone a configured second computer.
The only other mention of plural monitoring systems in the original disclosure is found in the embodiment of paragraphs [0121]-[0122]:

[0121] In one embodiment, the system also comprises a computer that receives and processes data from a biological agent detection module. The computer recognizes in the data the positive identifications and, optionally, increases the frequency of conducting tests, transmits the data to alert the appropriate authorities, and further, optionally, automatically alerts nearby additional autonomous environmental monitoring system which automatically increase frequency of analysis and/or lower detection limits to identify presence of biological agents.[0122] Thus, a network is also provided of autonomous environmental monitoring systems. According to one embodiment, each autonomous environmental monitoring system in the network may automatically determine individualized detection threshold limits by accounting for the background data at individual sites through acquiring sampling of the background at that specific location over the period of operation. The acquired background level information is used to track average background level and the standard deviations of the background level, and dynamically adjust the detection thresholds limit for a site location of an individual autonomous environmental monitoring system.

In the embodiment of paragraphs [0121]-[0122], the description of individual monitoring systems in a network as being autonomous (i.e., independent) teaches away from a common second computer that provides remote management for plural individual monitoring systems in the network. Accordingly, the embodiment of paragraphs [0121]-[0122] does not provide support for the second computer.
a second computer. Claims 1 and 19 further recite the limitation "a first computer configured…to automatically alert one or more others of said at least two monitoring systems, which automatically increase a frequency of analysis and/or lower detection limits to identify presence of biological agents."
The closest support for this limitation is found in paragraph [0121]:
[0121] In one embodiment, the system also comprises a computer that receives and processes data from a biological agent detection module. The computer recognizes in the data the positive identifications and, optionally, increases the frequency of conducting tests, transmits the data to alert the appropriate authorities, and further, optionally, automatically alerts nearby additional autonomous environmental monitoring system which automatically increase frequency of analysis and/or lower detection limits to identify presence of biological agents.

In the embodiment of paragraphs [0121]-[0122], the description of individual monitoring systems in a network as being autonomous (i.e., independent) teaches away from a common second computer that provides remote management for plural individual monitoring systems in the network. The claimed configuration of the first computer to "automatically alert one or more of said two or more monitoring system, which automatically increase a frequency of analysis…" as a stand-alone limitation has literal support in the embodiment of a network of autonomous monitoring systems described in paragraphs [0121]-[0122]. Even if, arguendo, paragraph [0159] provides sufficient written description support for a stand-alone limitation of a second computer that provides remote management for plural individual monitoring systems (contrary to the position taken in part I of this rejection), combining the embodiment of paragraph [0159] with the incompatible embodiment of a network of autonomous monitoring systems (paragraphs [0121]-[0122]) is new matter.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that pre-AIA  35 U.S.C. 112, sixth paragraph is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that pre-AIA  35 U.S.C. 112, sixth paragraph is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke pre-AIA  35 U.S.C. 112, sixth paragraph except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke pre-AIA  35 U.S.C. 112, sixth paragraph except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder ("module") that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the following:
"plurality of sample collection modules …wherein each sample collection module is configured to collect air samples or fluid samples" (claims 1-6, 8-10, 27).
Regarding the limitation "a plurality of sample collection modules" as it pertains to claims 1-6, 8-10, 27, independent claim 1 recites no structure to perform the recited function of sample collection. Claim 4 recites sufficient structure for "at least one of" said plurality of sample collection modules to perform the recited function of sample collection (filter-based collectors, impactors, wetted cyclones), but claim 4 does not recite sufficient structure for all of the recited plurality of sample collection modules. Claim 5 recites that at least one of said plurality of sample collection modules comprises structure that can carry out mixing, but claim 5 does not recite sufficient structure to perform the recited function of sample collection of air samples or fluid samples. Claim 6 recites that at least one of said plurality of sample collection not applied to this limitation for claims 19 and 29 because independent claim 19 recites sufficient structure to perform the recited function of sample collection ("one or more mechanisms to collect a fluid sample").
Because these claim limitations are being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph.
Interpretation under pre-AIA  35 U.S.C. 112, sixth paragraph is not applied to a detection module" for claims 1 and 19 because these claims recite sufficient structure to perform the recited function of detection ("a light detector"; "a detector").

Examiner's Comment on the Prior Art
The closest prior art of record is Clinton (US 2007/0231217; IDS). Paragraphs [0071]-[0072] of prior art of Clinton are identical or very similar to paragraphs [0121]-[0122] of the publication of the instant specification. In these corresponding paragraphs, Clinton and the original disclosure teach a network of autonomous environmental monitoring systems, where a computer of an individual monitoring system, in response to a positive identification, increases the frequency of conducting tests, transmits the data to alert the appropriate authorities, and further, optionally, automatically alerts nearby additional autonomous environmental monitoring system which automatically increase frequency of analysis and/or lower detection limits to identify presence of biological agents.
The prior art of Clinton does not disclose a system comprising at least two monitoring systems and a second computer, wherein each monitoring system of said at least two monitoring systems comprises a plurality of sample collection modules fluidically connected to a detection autonomous environmental monitoring systems, Clinton teaches away from a central computer that controls a network of individual environmental monitoring systems. Nevertheless, it is noted that configuration for remote management is taught by at least the prior art of Wohlstadter (US 2004/0022677; IDS) ([0091],[0786],[0800]). Moreover, the newly cited prior art of Erad (US 2008/0262321) discloses a distributed detection system for detection of the presence of harmful agents in an environment, comprising a central monitoring unit and a plurality of portable agent detection systems ([0161]).
The prior art of Clinton discloses that a single sample collection module is configured to collect samples using different collection modalities selected for different analytes of interest or sample types ([0073]: "a sample collection module is capable of collecting and processing environmental samples such as suspensions of particles filtered, or otherwise concentrated, out of air samples … Additionally, or alternatively, the sample collection module may be configured to collect, concentrate, and/or process other classes of samples such as water samples, soil samples, clinical samples, environmental swipes, etc., environmental sludges, food samples, beverages, samples that comprise suspensions of dirt, or biological samples."). 
Applicant's attention is drawn to the fact that the closest prior art of Clinton, alone or in combination with the other prior art of record, does not disclose the limitation "wherein each monitoring system of said at least two monitoring systems comprises: a plurality of sample collection modules…, wherein each sample collection module is configured to collect air samples or fluid samples, wherein each sample collection module of the plurality of sample collection modules is in a respectively different location and is configured to collect samples using a different collection modality selected for a different analyte of interest or sample type."

Response to Arguments
Applicant’s arguments filed on 30 August 2021 have been fully considered but are not fully persuasive.
Regarding the rejections under 35 U.S.C. 112 (pre-AIA ), first paragraph, regarding the written description requirement, the former part (II) has been overcome by the amendments to the independent claims and accordingly has been withdrawn. The former part (III) is now renumbered as part (II).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797